Citation Nr: 1605042	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  10-04 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for dislocation and degenerative joint disease, left shoulder (nondominant).

2.  Entitlement to an initial disability rating in excess of 10 percent for chronic central serous retinopathy and central scotoma, left eye, status post injury.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran had active service from June 1964 to June 1967 and from August 1967 to September 1969, during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that assigned an increased rating of 10 percent for dislocation, left shoulder (nondominant), effective January 30, 2009.  The Board has recharacterized this disability on appeal to include degenerative joint disease, in light of the December 14, 2009 MRI results showing "left shoulder post-dislocation arthropathy/DJD."

In the May 2009 rating decision, the RO also awarded service connection for chronic central serous retinopathy, left eye, with an initial disability rating of 0 percent, effective January 30, 2009.  A December 2009 rating decision granted an increased 10 percent disability rating for the left eye disorder, effective January 30, 2009.  The Board has recharacterized this disability on appeal to include central scotoma, in light of the VA eye examination dated January 27, 2011.

In February 2011, during the pendency of this appeal, the Veteran submitted a claim for a TDIU.  A derivative TDIU claim also has been raised by the record as part of his increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, in considering the increased rating issues on appeal, the Board finds that the issue of entitlement to a TDIU is also currently before the Board, and as such, the issues are as stated on the cover page.  

The Veteran has submitted claims for entitlement to an effective date prior to October 1, 1975 for the award of service connection for dislocation, left shoulder, to include whether there was clear an unmistakable error in an April 15, 1976 rating decision; and entitlement to an effective date prior to January 20, 2009, for the award of a 10 percent disability rating for dislocation, left shoulder.  See Statement in Support of Claim, dated February 5, 2015; Statements from the veteran, dated August 27, 2014, September 30, 2014, and January 28, 2015.  These claims are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, a remand is required to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.

At the outset, the statement of the case (SOC) was issued in December 2009.  Since that time, additional relevant evidence, to include VA examination reports dated in 2011, have been associated with the claims folder.  However, no supplemental statement of the case (SSOC) has been issued.  This must be accomplished on remand.  See 38 C.F.R. §§ 19.31, 19.37(a).  

In an October 2014 statement, the Veteran essentially asserts that the 2009 and 2011 VA examinations are inadequate in that his disability picture is much worse.  In light of his statements, combined with the amount of time that has passed since his last VA examinations, the Board finds that he should be scheduled for current VA examinations.  Efforts should also be undertaken to ensure that his complete VA treatment records have also been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete treatment records from the Palo Alto and San Francisco VA treatment facilities, dated from January 2008 forward.

2.  Thereafter, arrange for an appropriate VA examination to assess the severity of the Veteran's dislocation and degenerative joint disease, left shoulder, through use of the appropriate disability benefits questionnaire (DBQ).  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.

3.  Arrange for an appropriate VA examination to assess the severity of the Veteran's chronic central serous retinopathy and central scotoma, left eye, through use of the appropriate disability benefits questionnaire (DBQ).  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.

4.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history obtained.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.  

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., chronic central serous retinopathy and central scotoma, left eye; dislocation and degenerative joint disease, left shoulder; hemorrhoids; and acne and acne scarring on the face and neck) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

If it is the examiner's opinion that the Veteran's service-connected disabilities do not render him unemployable, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

5.  Finally, readjudicate the claims on appeal.  If any remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran until he is notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




